                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 CHRISTOPHER L. SCRUGGS,

                              Plaintiff,

                       v.                          CAUSE NO.: 3:17-CV-422-RLM-MGG

 SGT. POMEROY, et al.,

                             Defendants.

                                   OPINION AND ORDER

       Christopher L. Scruggs, a prisoner without a lawyer, proceeds on an

Eighth Amendment claim against Sergeant Pomeroy in connection with a use of

force incident on January 24, 2017, and on an Eighth Amendment claim against

Lieutenant Creasy and Officer Reed for failing to intervene with respect to that

incident. He also proceeds against Officer Timmons on an Eighth Amendment

claim for failing to intervene in another sergeant’s use of force earlier that day.

The parties have filed cross-motions for summary judgment. The defendants

argue that Officer Timmons is entitled to summary judgment because he had no

reasonable opportunity to prevent the sergeant from using pepper spray on Mr.

Scruggs. They also argue that Mr. Scruggs isn’t entitled to summary judgment

with respect to Sergeant Pomeroy, Lieutenant Creasy, and Officer Reed, because

whether Sergeant Pomeroy assaulted Mr. Scruggs is a genuine dispute of

material fact.1



       1 The defendants do not move for summary judgment on behalf of Sergeant Pomeroy, Lieutenant
Creasy, or Officer Reed.
                                               FACTS

        According to Mr. Scruggs’s exhibits and deposition testimony, he was

placed in the Westville Control Unit due to his involvement in a physical

altercation with another inmate. On January 24, 2017, correctional staff

conducted a strip search on him in a shower on the second floor. He was asked

to remove a bandage on his back, but Mr. Scruggs insisted on medical staff’s

presence in case the bandage needed to be replaced. Correctional staff

acquiesced and took him to the medical unit, where a nurse searched under the

bandage and found nothing.

        He was returned to the second floor and placed in a recreational room. He

later learned from other inmates who were present that while he was gone,

Sergeant Penning and Officer Timmons discussed using pepper spray on him

and allowed other inmates to move along the wall to avoid incidental exposure.

According to affidavits from these inmates,2 this happened:

        Out of nowhere, Sergeant Penning told the correctional officer in the
        recreational room with us, “We are going to have to spray this next
        mother fucker.” The correctional officer asked who he was
        referencing, and Sergeant Penning replied, “Scruggs.”

        Sergeant Penning and another officer stood in the recreational room
        with us, and Sergeant Penning says to the other officer, “Oh, this is
        that piece of shit Scruggs, and it looks like we are going to have to
        spray him.”

        Sergeant Penning heard that offender Scruggs was coming, and then
        started making comments to another officer about spraying him
        with pepper spray.



       For purposes of clarity, the court has edited the quotes from the affidavits to remove
        2

grammatical and typographical errors.


                                                   2
      Sergeant Penning, who was one of the correctional staff members
      watching us in the recreational room, told another officer in
      reference to Scruggs, “Yea, we are gonna spray this one.”

      After his return to the recreational room, Mr. Scruggs told Sergeant

Penning that he needed a confiscation slip, and Sergeant Penning ordered him

not to open his mouth again. Mr. Scruggs said, “What, I can’t talk because I sued

you?,” and Sergeant Penning responded, “Shut the fuck up before I spray your

ass.” Mr. Scruggs replied, “Just make sure I get a confiscation slip,” and Sergeant

Penning used a one-second burst of pepper spray on Mr. Scruggs.

      As Sergeant Pomeroy and Officer Reed escorted Mr. Scruggs to the shower

and receiving cell, the officers stopped in an area outside of the view of

surveillance cameras and asked Mr. Scruggs questions from a departmental

pepper-spray questionnaire. When Mr. Scruggs responded offensively and

sarcastically, Sergeant Pomeroy threw him to the floor using his full body weight

and repeatedly hit Mr. Scruggs’s head against the floor. Mr. Scruggs observed

Lieutenant Creasy’s arrival on the scene before he lost consciousness. Mr.

Scruggs woke up in the receiving cell and told a nurse that he was okay.

      Sergeant Penning issued Mr. Scruggs a conduct report for assault, stating

that Mr. Scruggs wouldn’t face forward and instead spit in Sergeant Penning’s

direction. According to the conduct report, Sergeant Penning ordered Mr.

Scruggs to stop and sprayed him when he refused. Sergeant Penning also issued

an incident report, stating that, during the escort, Mr. Scruggs refused to walk

and pulled away from staff.




                                        3
      Sergeant Pomeroy and Officer Reed submitted affidavits attesting that Mr.

Scruggs refused to walk or comply with orders during the escort, which required

assistance from additional staff. They deny that Sergeant Pomeroy threw Mr.

Scruggs to the floor using his full body weight or that Sergeant Pomeroy

repeatedly hit Mr. Scruggs’s head against the floor.



                            STANDARD OF REVIEW

      Summary judgment must be granted when “there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A genuine dispute of material fact exists when “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In determining

whether summary judgment is appropriate, the deciding court must construe all

facts in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Ogden v. Atterholt, 606 F.3d 355, 358 (7th Cir.

2010).



                                  DISCUSSION

      Mr. Scruggs asserts Eighth Amendment claims against the defendants for

two alleged use-of-force incidents. The “core requirement” for an Eighth

Amendment excessive force claim is that the defendant “used force not in a good-

faith effort to maintain or restore discipline, but maliciously and sadistically to

cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009). Several



                                        4
factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force

used, and the extent of the injury suffered by the prisoner. Id. A bystander officer

is liable for the excessive force of another officer if the bystander officer: “(1) had

reason to know that a fellow officer was using excessive force or committing a

constitutional violation, and (2) had a realistic opportunity to intervene to

prevent the act from occurring.” Lewis v. Downey, 581 F.3d 467, 472 (7th Cir.

2009). Given the need for a functional correctional facility, if an inmate refuses

to obey an order, correctional staff may use chemical agents or physical force to

compel compliance. Soto v. Dickey, 744 F.2d 1260, 1267 (7th Cir. 1984)

      The defendants argue that Officer Timmons is entitled to summary

judgment because he had no reason to know that Sergeant Penning was using

excessive force on Mr. Scruggs. Mr. Scruggs contends that Sergeant Penning’s

comments to Officer Timmons were adequate notice of his intent to commit a

constitutional violation. The comments as described by other inmates are

susceptible to another interpretation: that Sergeant Penning anticipated the

need for a lawful use of force against Mr. Scruggs. Mr. Scruggs’s disciplinary

history, his placement at the Westville Control Unit, his combative rhetoric, and

his refusal to remove a bandage without medical consultation indicate that such

an interpretation would be a reasonable one.

      Further, no reasonable trier of fact could find on this record that this use

of pepper spray constituted the use of excessive force. Even under Mr. Scruggs’s

version of the events, he concedes that, he refused to comply with a direct order



                                          5
to stop talking immediately before he was sprayed. The use of pepper spray

lasted for one second, and Mr. Scruggs doesn’t allege that he was injured as a

result of the pepper spray. Regardless of Sergeant Penning’s motive in spraying

Mr. Scruggs, no jury could find that Officer Timmons had reason to believe that

the use of spray constituted a constitutional violation. With respect to the claim

against Officer Timmons, the court grants summary judgment in favor of the

defendants and denies summary judgment for Mr. Scruggs.

      The defendants argue that Mr. Scruggs’s summary judgment motion

should be denied with respect to the claims against Sergeant Pomeroy, Officer

Reed, and Lieutenant Creasy because there is a genuine dispute of material fact

as to whether Sergeant Pomeroy assaulted Mr. Scruggs during the escort to the

showers and the receiving cell. Mr. Scruggs responds that the affidavits so

blatantly contradict the record that they shouldn’t be considered for purposes of

summary     judgment.    Generally,    “valuations   of   witness   credibility   are

inappropriate at the summary judgment stage.” Springer v. Durflinger, 518 F.3d

479, 484 (7th Cir. 2008). “When opposing parties tell two different stories, one

of which is blatantly contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts for purposes of ruling

on a motion for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007).

      A reasonable jury could believe that Sergeant Pomeroy didn’t assault Mr.

Scruggs. The surveillance camera didn’t record the time and location where the

alleged use of force took place and there is no medical documentation of any

injuries. Mr. Scruggs highlights various inconsistencies in the defendants’



                                         6
narrative throughout the years about whether he actively or passively resisted

during the escort or whether he spit or merely tried to spit on Sergeant Penning.

These inconsistencies aren’t relevant to the material fact of whether Sergeant

Pomeroy assaulted Mr. Scruggs or any other material fact. The inconsistencies

might be relevant for purposes of determining witness credibility, but witness

credibility is generally a jury matter.

        Mr. Scruggs also interprets the body language of the defendants the video

recording as showing their nefarious motives and further interprets the video

recording as showing that he was unconscious rather than passively resisting.

Review of the video recording doesn’t support casting aside the defendants’

affidavits for purposes of summary judgment. Because the record contains a

genuine dispute of material fact with respect to whether Sergeant Pomeroy

assaulted Mr. Scruggs, the motion for summary judgment is denied with respect

to his claims against Sergeant Pomeroy, Officer Reed, and Lieutenant Creasy,

and these claims will proceed to trial.

        For these reasons, the court:

        (1) GRANTS the defendants’ motion for partial summary judgment (ECF

182);

        (2) DISMISSES Officer Timmons; and

        (3) DENIES the plaintiff’s motion for summary judgment (ECF 174).

        SO ORDERED on March 19, 2020

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT



                                          7
